Title: To Thomas Jefferson from Albert Gallatin, 5 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                5 Jan. 1807
                            
                        
                        Observations on Soulard’s letter &c.
                        These documents shew
                        1st. that Trudeau had left blank concessions & that these, tho’ issued only in 1802-1803 by Soulard to
                            Austin, were antedated being made to bear date of 1798; and the petition or requête prefixed to the concession being also
                            antedated—See letter of Soulard to Wilkinson & No. 5
                        2dly that Soulard was in the habit of antedating his surveys making them bear, as he states in No. 8, the
                            date of the concession or order of survey tho in fact executed several years afterwards—which, even if innocently done,
                            destroys the authenticity of the records of surveys & every check on antedated concessions which might be derived from
                            the survey’s date.
                        3dly. that secret transactions as Mr Soulard calls them may have taken place in
                            relation to lands under the Spanish authority, in which Mr Soulard as a public officer under that Govt. has
                                participated, or which have come to his knowledge. And that Mr
                            Soulard is willing to answer upon oath respecting facts or things (which are not his private cause) done subsequent to
                            the delivery of Louisiana to the United States; but refuses formally & invariably to answer on oath to all questions
                            concerning things transacted under the Spanish authority, in which he may have participated in his capacity of Surveyor
                            General under the Spanish Government—See No. 7
                        If the President has not time to read the whole, Nos. 7 & 8, any one of the papers under file No. 5, &
                            the introductory letter of Soulard to Wilkinson will be sufficient—On No. 1 being Austin’s declaration, as it is partly
                            contradicted & partly justified I make no comment. But the above mentioned three points are Mr Soulards own
                            acknowledgments & declarations.
                        
                            A. G.
                        
                        
                            
                                Note. Of the last circumstance, Soulard’s refusal to answer on oath, the board never informed the
                                Treasury
                        
                    